CONTRACT OF EMPLOYMENT

BETWEEN:



  (1)   Allied World Assurance Company (Europe) Limited registered as an
overseas company at 22 Billiter Street, 3rd Floor — West, London EC3M 2SS,
United Kingdom (the “Company"); and

(2) Mr John Redmond, 22 The Paddocks, Weybridge, Surrey KT13 9RL

This Contract of Employment (the “Agreement”) sets out the terms and conditions
of your employment with the Company at the 1st of January 2007. From this date
hereof, the following terms and conditions of permanent employment shall
supersede any prior terms and conditions of permanent employment between you and
Allied World Assurance Company (Europe) Limited and Allied World Assurance
Company Holdings, Ltd or any of its subsidiaries; it is the only legally binding
agreement between the parties relating to your employment by the Company or any
Group Company (as defined below).



1.   Definitions and Interpretation



1.1   In this Agreement, “Group Company” shall mean any undertaking (other than
the Company) which from time to time is the Company’s subsidiary or its ultimate
holding company or is a subsidiary of the Company’s ultimate holding company.
The words “subsidiary” and “holding company” shall have the meanings attributed
to them by the Companies Act 1985, as amended, and “ultimate holding company”
shall mean a holding company which is not also a subsidiary.



2.   Commencement and Continuous Employment



2.1   Your start date with the Company was the 2nd July 2002 (the “Commencement
Date").



2.2   Your employment with the Company shall continue (subject to the provisions
of this Agreement) until terminated by either party giving to the other not less
than three months’ notice in writing.



2.3   Except as otherwise provided in clause 2.1 above, no employment with a
previous employer counts as part of your period of continuous employment with
the Company and therefore your continuous employment begins on the Commencement
Date.



3.   Job Title & Duties



3.1   You shall be employed as the President of Allied World Assurance Company
(Reinsurance) Limited and Allied World Assurance Company (Europe) Limited or in
such other capacity of a like status on the terms set out in this Agreement.



3.2   You shall carry out your duties in a proper, loyal and efficient manner
and use your best endeavours to promote the interests and reputation of the
Company and any Group Company. You shall carry out your duties in a competent
manner.



3.3   The Company reserves the right to require you to perform other duties
consistent with your position, including, if so required, acting as a director
of the Company or any Group Company.



3.4   You shall at all times keep the Board of Directors of the Company (the
“Board”) promptly and fully informed (in writing if so requested) of your
conduct of the business or affairs of the Company and any Group Company and
provide such explanations of your conduct as the Board may require.



4.   Location

Your normal place of work is 22 Billiter Street, 3rd Floor — West, London EC3M
2SS or such other location in the United Kingdom as may be required by the
Company. The Company may from time to time require you to undertake any travel
as may be necessary for the proper performance of your duties.



5.   Working on Behalf of Other Group Companies

As part of this Agreement the Company may require you to perform your duties on
behalf of other Group Companies without any entitlement to additional
remuneration.



6.   Changes to Your Terms of Employment



6.1   The Company reserves the right to make changes to your terms and
conditions of employment.



6.2   You will be notified of minor changes by way of notice to all employees
and any such changes will take effect from the date of notice.



6.3   You will be given not less than one month’s notice of any significant
changes to your terms and conditions of employment. Such changes will take
effect within one month of such notice.



7.   Salary



7.1   Your salary is £177.376 per annum payable monthly in arrears on the 25th
day of each month. Payment of salary for an incomplete monthly period of service
is calculated on the basis of annual salary divided by 260 (the total number of
working days in a calendar year) and multiplied by the number of actual days
worked in the period.

          7.2   You will receive no additional payment for any overtime worked.

 
       
7.3
  (a)   You will be eligible for a discretionary annual bonus which will be
approved by the Company, and will be based on individual and Company
performance. In the first and last years of employment bonuses will be
pro–rated according to the length of time you have been employed from the
Commencement Date.



  (b)   Bonuses, where appropriate, are only payable if the individual has not
resigned and has not received or given notice of termination at the date the
bonus is paid.



  (c)   The Company reserves the right to change the nature of the bonus, the
timing and amount of payment and the method of calculation. The Company reserves
the right to discontinue the bonus scheme at any time without notice.



7.4   Your salary will be reviewed annually.



7.5   You shall not be entitled to any fees in respect of your directorship of
the Company or any Group Company.



8.   Hours of work

Your normal hours of work are 9:30 a.m. to 5:30 p.m. Monday to Friday with a
lunch break of one hour, which should start between 1:00 p.m. and 2:00 p.m. (for
example, 1:30 p.m. to 2:30 p.m.). You may be required to work outside these
hours in the course of performing your duties without further remuneration. The
Company reserves the right to vary your normal working hours upon reasonable
notice to you.



9.   Holidays



9.1   Your leave entitlement is 27 working days on full pay in addition to the
usual public holidays in England and Wales.



9.2   The holiday year runs from 1 January to 31 December. Holiday request forms
must be completed, approved by your manager and returned to Human Resources.
Leave entitlement (to a maximum of five days) may only be carried forward to a
subsequent year on an exceptional basis and with the approval of your manager.
Any leave not taken in the calendar year (or permitted carry forward period)
will be lost.



9.3   In the first year of employment, leave will be on a pro-rata basis to 31
December of the year of joining.



9.4   In the year of termination, holiday entitlement will be pro-rated. The
Company may require you to take any outstanding holiday entitlement in any
calendar year during any notice period.



9.5   In the event of termination, you shall either be entitled to salary in
lieu of any outstanding pro-rata holiday entitlement or be required to repay to
the Company any salary received in respect of holiday taken in excess of your
pro-rata holiday entitlement. Such payment will be calculated on the basis of
1/260th of your annual salary for each day of outstanding or excess holiday
entitlement, as appropriate. Where your employment is terminated pursuant to
clause 14, you will only be entitled to such sum as the Company may in its
absolute discretion decide in lieu of holiday not taken at the date your
employment terminates.



10.   Sickness Absence



10.1   If you are absent from work because of sickness or injury you must:



  10.1.1   notify your manager or Human Resources before 10.00 a.m. on the first
morning of absence and inform the Company of your expected date of return;



  10.1.2   complete and return to the Company a self-certification form in
respect of the first seven days (including weekends) of any sickness absence;
and



  10.1.3   provide the Company with a medical certificate from your GP or other
registered medical practitioner for periods of sickness absence over seven days
(including weekends) and with medical certificates for each subsequent week of
sickness absence. The Company may, in certain circumstances, require a
certificate from your GP for periods of sickness of less than 7 days’ duration.
You will be notified if this is required, and, in this case, any fee charged by
your GP will be reimbursed by the Company.



11.   Medical Reports and Pay During Sickness



11.1   The Company may, at any time require you to undergo a medical examination
at the Company’s expense by a medical practitioner nominated by the Company, the
results of which will be disclosed to the Company.



11.2   Provided you have complied with the procedures referred to in clause 11,
you will be entitled to be paid your full pay for periods of sickness absence of
not more than six months (whether consecutive or not) in any period of 12
consecutive months. Thereafter you may be paid at the discretion of the Company.
Payments of sick pay will be reduced by any state sickness benefit you may be
entitled to receive and any payments that you receive under clause 12.4.



11.3   During any prolonged period of sickness absence the Company shall be
entitled at any time to appoint a further employee to carry out your duties.



12.   Benefits



12.1   Pension

Membership of a Defined Contribution Pension Plan (the “Pension Plan") is
available to all employees who have completed six months’ service with the
Company and is subject to a minimum age of 18. Membership is subject to the
rules of the Pension Plan and the Inland Revenue limits from time to time.
Details of the Pension Plan are available from Human Resources.



12.2   Life Insurance

The Company shall pay premiums to a life assurance scheme selected by the
Company and approved by the Inland Revenue save that the Company shall not be
bound to pay such premiums to the extent that, and for as long as, in the
opinion of the Company, life assurance at appropriate levels cannot reasonably
be obtained for you at normal rates of premium for your age and sex.



12.3   Private Medical Health Insurance

The Company shall pay premiums to a private medical healthcare scheme (BUPA) in
respect of all employees who have completed their probationary period, and in
respect of their spouses and dependent children up to the age of 18. This
benefit is subject to the rules of the scheme from time to time in force.



12.4   Permanent Health Insurance



  12.4.1   The Company will pay premiums to a prolonged disability scheme.
Eligibility and cover provided is subject to any restrictions imposed by the
provider of the scheme. Subject to the rules of the scheme from time to time in
force, benefits are payable after a period of 26 weeks’ continuous absence from
work.



  12.4.2   Your entitlement to receive sick pay will cease if you become
eligible to receive benefits under the prolonged disability scheme or any other
such scheme in respect of which the Company or any Group Company pays or has
paid premiums on your behalf. In this case, the Company shall have no further
obligations to you in relation to sick pay.



12.5   Tax Preparation

During your term of employment, you shall also be entitled to reimbursement for
tax preparation advice and planning, such reimbursement not to exceed £5,000 per
year.



13.   Termination



13.1   You or the Company may, at any time, terminate this Agreement by giving
notice in accordance with clause 2.2.



13.2   Once either party has given notice to the other to terminate this
Agreement, the Company may at any time notify you that it has decided to cease
to provide work for you. If this happens, you may be required by the Company in
its absolute discretion not to attend your place of work at any time and not to
perform any duties for the Company or to perform only such duties, specific
projects or tasks as are assigned to you expressly by the Company (provided that
such duties, projects or tasks are consistent with your status) provided that
you will be entitled to receive full pay and benefits.



13.3   On termination of this Agreement (or where the Company has exercised its
rights under clause 13.2), you will immediately return all property belonging to
the Company or any Group Company in good condition and order.



13.4   Should the Company exercise its right under clause 13.2, during any such
period the Board shall be entitled at any time to appoint a further executive,
director or employee having similar responsibilities to you to act jointly with
you. Should the Board do this, you will perform your duties in a manner
consistent with that appointment.



13.5   On termination of this Agreement, you shall promptly resign from the
Board and the boards of any Group Company of which you are director.



13.6   Upon the execution of this Agreement, you shall appoint the Company as
your attorney by executing a Power of Attorney in the form set out in
Schedule 1.



14.   Summary Termination



14.1   The Company will be entitled to terminate your employment immediately
without any payment by way of compensation, damages, payment in lieu of notice
or otherwise if you have:



  (i)   committed any serious breach or repeated or continued breach (after
warning) any material or persistent breach of your obligations under this
Agreement;



  (ii)   been guilty of conduct which, in the reasonable opinion of the Company,
tends to bring yourself, the Company or any Group Company into disrepute;



  (iii)   failed to perform your duties to a satisfactory standard after having
received a written warning from the Company relating to the same;



  (iv)   committed any criminal or civil acts prejudicial to the Company whether
or not committed in the course of your employment; or



  (v)   been disqualified from holding office in the Company or any other
company under the Insolvency Act 1986 or the Company Directors Disqualification
Act 1986.



      Please note that this list is not exhaustive.



14.2   Any delay by the Company in exercising such right of termination shall
not constitute a waiver thereof.



15.   Disciplinary and Grievance Procedure



15.1   Any disciplinary or dismissal matters affecting you will be dealt with by
your manager. There are no specific disciplinary or dismissal rules affecting
you, save for the statutory disciplinary and dismissal procedure under the
Employment Act 2002 and the Employment Act 2002 (Dispute Resolution) Regulations
2004 (the “Statutory Disciplinary Procedure”). A copy of the Statutory
Disciplinary Procedure is available from Human Resources. The Statutory
Disciplinary Procedure does not form part of your terms and conditions of
employment. Should you wish to appeal against any disciplinary or dismissal
decision you should submit your appeal in writing to your manager whose decision
on such appeal shall be final.



15.2   If you wish to seek redress for any grievance relating to your
employment, you should first discuss the matter with your manager or Human
Resources. If the matter is not then settled, you should submit your grievance
to the Board in writing whose decision on such grievance shall be final. The
statutory grievance procedure under the Employment Act 2002 and the Employment
Act 2002 (Dispute Resolution) Regulations 2004 (the “Statutory Grievance
Procedure”) apply to you. A copy of the Statutory Grievance Procedure does not
form part of your terms and conditions of employment.



15.3   In order to investigate a complaint against you, the Company reserves the
right to suspend you on full pay and to exclude you from any premises of the
Company and/or any Group Company for so long as it deems necessary to carry out
a proper investigation and to hold any appropriate disciplinary hearings.



16.   Confidentiality



16.1   You acknowledge that during your employment you will, in the performance
of your duties, become aware of trade secrets and other confidential information
relating to the Company, any Group Companies, their businesses and its and their
past, current and prospective clients or customers and their businesses.



16.2   It is a fundamental term of your employment that you will not, during
your employment or at any time after it terminates, disclose or communicate to
any person or persons or make use (other than in the proper performance of your
duties under this Agreement) and shall use your best endeavours to prevent any
disclosure, communication or use by any other person of trade secrets and other
confidential information.



16.3   Disclosure of any such confidential information should only be made with
the express prior written consent of the Company or where such disclosure is
required by law.



16.4   Nothing in this clause shall prevent you from using your generic skills
learned while employed by the Company.



17.   Post Termination Restrictions



17.1   You shall not, without the prior written consent of the Company, at any
time during the period of one year starting with the date your employment
terminates (the “Termination Date") directly or indirectly solicit away,
endeavour to solicit away, entice or endeavour to entice away, or employ, engage
or endeavour to employ or engage any person who has at any time during the
twelve months preceding the Termination Date been employed by the Company or any
Group Company.



17.2   The period of one year shall be reduced by the amount of time (if any)
the Company has ceased to provide work for you under clause 13.2 of this
Agreement.



18.   Collective Agreements

There are no collective agreements affecting your terms and conditions of
employment.



19.   Data Protection

By signing this Agreement, you consent to:



19   .1 the Company and any other Group Company holding and processing, both
electronically and manually, the data it collects in relation to you, in the
course of your employment, for general business purposes including for the
purposes of administration and management of the employees and the business of
the Company and the Group Companies and for compliance with applicable
procedures, laws and regulations; and



19.2   to the transfer, storage and processing by the Company or any Group
Company (or their agent) of such data outside the European Economic Area, in
particular to and in Bermuda, Dublin and any other country in which the Company
or any Group Company (or their agent) has offices.



20.   Deductions



20.1   You shall pay to the Company or any Group Company any sums owing by you
to the Company or any Group Company upon demand by the Company or any Group
Company at any time (whether during your employment or after the termination of
your employment with the Company).



20.2   You shall indemnify the Company for itself and on behalf of any Group
Company in relation to any income tax and employees’ national insurance
contributions not already deducted from your remuneration and any penalties,
fines, charges, and costs thereon for which the Company or any Group Company has
an obligation at any time to account (whether during your employment or after
the termination of your employment with the Company) in relation to you.



20.3   You consent to the deduction from your wages or from any other sums owed
to you by the Company or any Group Company (including any bonus owed under
clause 7.3) of any sums owing by you to the Company or any Group Company at any
time.



20.4   This clause is without prejudice to the rights of the Company to recover
any sums or balance of sums owing by you to the Company by legal proceedings.



21.   Intellectual Property Rights



21.1   To the extent permitted by law, all intellectual property rights which
arise during your period of employment with the Company and by virtue of your
activities in the course of your employment shall belong to the Company
absolutely. These shall include (without limitation) copyright, trade marks,
patents and other rights in inventions, trade and business names, design rights
and registered designs, rights in know-how and rights in databases and in each
case whether registered or unregistered which may from time to time subsist in
any part of the world and all applications for the grant of the foregoing.



21.2   You shall, at the request and expense of the Company, execute such
documents and do such things as may reasonably be required to obtain, defend and
enforce the Company’s interest in any intellectual property rights mentioned
above.



21.3   Where any intellectual property rights falling within the scope of this
clause have been created jointly by you and any other person or persons, you
shall, without prejudice to your obligations under this clause, use your best
endeavours to procure that the other person or persons assign(s) to the Company
his or their interest in such rights.



21.4   You shall immediately on the termination of your employment (or if the
Company exercises its rights under clause 13.2) deliver to Human Resources or
such person as the Company may nominate in writing all materials in your
possession or control relating to any intellectual property rights belonging to
the Company or any Group Company (including rights falling within the scope of
this Clause which have not yet formally vested in the Company) which shall
include (without limitation) all reports, studies, data, drawings, diagrams,
charts, designs, records and computer software on whatever media together with
all drafts and working papers relating to such materials.



22.   Notices

Any notice to be given under this Agreement shall be in writing. Notices may be
served by either party by personal service or by recorded delivery or by
first-class post addressed to the other party or by leaving such notice at (in
the case of the Company) its registered office for the time being and (in the
case of the employee) his last known address and any notice given shall be
deemed to have been served at the time at which the notice was personally served
or if sent by recorded delivery at the time of delivery as recorded or if sent
by first-class post on the second working day after posting or in the case of
being left as appropriate at the registered office or last known address, the
date on which it was so left.



23.   General



23.1   Any Group Company may enforce and take the benefit of those clauses of
this Agreement in which reference is expressly made to such Group Companies,
subject to the provisions of the Contracts (Rights of Third Parties) Act 1999.
No consent of any such Group Company will be required for the variation or
rescission of this Agreement. Except as provided in this clause, a person who is
not a party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement but this does not affect
any right or remedy of a third party which exists or is available apart from
that Act.



23.2   No failure or delay by the Company in exercising any remedy, right, power
or privilege under or in relation to this Agreement shall operate as a waiver of
the same nor shall any single or partial exercise of any remedy, right, power or
privilege preclude any further exercise of the same or the exercise of any other
remedy, right, power or privilege.



23.3   No waiver by the Company of any of the requirements of this Agreement or
of any of its rights under this Agreement shall have effect unless given in
writing and signed by the Company. No waiver of any particular breach of the
provisions of this Agreement shall operate as a waiver of any repetition of that
breach.



23.4   If any provision of this Agreement shall be, or become, void or
unenforceable for any reason within any jurisdiction, this shall affect neither
the validity of that provision within any other jurisdiction nor any of the
remaining provisions of this Agreement.



23.5   You represent to the Company that you are entitled to enter into this
Agreement and that by so doing you are not in breach of any obligation
(contractual or otherwise) to any third party which would entitle that third
party to damages or any other remedy at law.

1







24.   Governing Law/Jurisdiction

This Agreement shall be interpreted and construed in accordance with the laws of
England and governed by the non-exclusive jurisdiction of the English courts.

By:      /s/ Scott Carmilani     
Name: Scott Carmilani
Title: Director


for Allied World Assurance (Europe) Limited as of the 1st day of January, 2007.

ENDORSEMENT:

I acknowledge receipt of my Contract of Employment with Allied World Assurance
(Europe) Limited

dated as of the 1st day of January, 2007 of which this is a copy and I agree to
abide by the terms and conditions of my employment set out in this Agreement.

By:      /s/ John Redmond     
Name: John Redmond

2